   Case: 1:15-cr-00075 Document #: 101 Filed: 06/12/19 Page 1 of 5 PageID #:473



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 15 CR 75
                     v.                     Judge Virginia M. Kendall

 NAVINDER SINGH SARAO

            GOVERNMENT’S UNOPPOSED MOTION TO
   AUTHORIZE ALTERNATIVE VICTIM NOTIFICATION PROCEDURES

      The United States, through undersigned counsel, respectfully moves this

Court, pursuant to 18 U.S.C. § 3771(d)(2), for authorization to use alternative victim

notification procedures—namely, publication on a Department of Justice website—

because the large number of possible crime victims in this case makes it impracticable

to notify them on an individualized basis.      The defendant does not oppose the

Government’s motion. In support of its motion, the Government states the following:

      1.     The Crime Victims’ Rights Act (“CVRA”), 18 U.S.C. § 3771, provides

crime victims with certain rights, including the right to “reasonable, accurate, and

timely notice” of public court proceedings. 18 U.S.C. § 3771(a). A “crime victim” is

defined as “a person directly or proximately harmed as a result of the commission of

a Federal offense . . . .” 18 U.S.C. § 3771(e). In cases involving “multiple crime

victims” where the court “finds that the number of crime victims makes it

impracticable to accord all of the crime victims the rights described in [18 U.S.C. §

3771](a), the Court shall fashion a reasonable procedure to give effect to this chapter

that does not unduly complicate or prolong the proceedings.” 18 U.S.C. § 3771(d)(2).
   Case: 1:15-cr-00075 Document #: 101 Filed: 06/12/19 Page 2 of 5 PageID #:474



      2.     The Government respectfully submits that this case involves “multiple

crime victims” under 18 U.S.C. § 3771(d)(2) because of the number of possible crime

victims. As this Court is aware, on November 9, 2016, the defendant, Navinder Singh

Sarao, pleaded guilty to two counts of a twenty-two count criminal indictment—

namely, one count of wire fraud, in violation of 18 U.S.C. § 1343, and one count of

spoofing, in violation of 7 U.S.C. §§ 6c(a)(5)(C) and 13(a)(2). See Plea Agreement ¶¶ 2,

5 (ECF No. 62, Nov. 9, 2016). From at least approximately January 1, 2009, though

at least approximately April 30, 2014 (the “Scheme” or “Relevant Period”), the

defendant was a futures trader who traded from proprietary trading companies in

London and from his residence in the Hounslow borough of West London, England.

During and in furtherance of the Scheme, and in order to make money, the defendant

placed thousands of orders to buy or to sell E-Mini S&P 500 futures contracts traded

on the Chicago Mercantile Exchange that he intended, at the time he placed the

orders, to cancel before execution (the “Spoof Orders”). See Plea Agreement, ¶ 7, pg.

4. The defendant’s sentencing in this case is currently set for September 26, 2019.

      3.     The Government believes that the Spoof Orders placed by the defendant

may have affected thousands of counterparties and other market participants—all

possible crime victims—that traded E-Mini S&P 500 futures contracts while the

Spoof Orders were pending in the market. Given the number of possible crime

victims, this case involves “multiple crime victims” under 18 U.S.C. § 3771(d)(2)

because it is impracticable for the Government to, among other things, identify and




                                          -2-
   Case: 1:15-cr-00075 Document #: 101 Filed: 06/12/19 Page 3 of 5 PageID #:475



provide individualized notice to each possible crime victim pursuant to 18 U.S.C.

§ 3771(a).

      4.     As an alternative procedure to notify possible crime victims in this case,

the Government proposes that it maintain a public Department of Justice website at

https://www.justice.gov/criminal-vns/case/Navinder-Sarao.       The website would

provide a summary of the case, information regarding the case’s status and

sentencing date, and other significant case-related documents, such as the charging

documents and plea agreement. The website also would contain an e-mail address

and telephone number for a Victim Assistance Line through which individual possible

crime victims could contact the Department of Justice regarding the case.

      5.     Based on similar motions, courts in this District and in other districts

have authorized the use of a website by the Government to notify crime victims under

the CVRA in other complex fraud cases that involved numerous possible victims,

including several cases with possible victims of spoofing. See United States v. Zhao,

1:18-cr-24, ECF No. 53 (N.D. Ill. Jan. 23, 2019) (permitting notification of possible

victims of spoofing through publication on a Department of Justice website as an

alternative means of individualized notice); United States v. Mohan, 4:18-cr-610, ECF

No. 29 (S.D. Tex. Dec. 14, 2018) (same); United States v. Gandhi, 4:18-cr-609, ECF

No. 33 (S.D. Tex. Dec. 4, 2018) (same); United States v. Edmonds, No. 18-cr-239

(RNC), ECF No. 16 (D. Conn. Nov. 19, 2018) (same); United States v. Bases, No. 18

CR 48, ECF No. 95 (N.D. Ill. Aug. 13, 2018) (same); United States v. Thakkar, No. 18




                                         -3-
   Case: 1:15-cr-00075 Document #: 101 Filed: 06/12/19 Page 4 of 5 PageID #:476



CR 36, ECF No. 37 (N.D. Ill. June 7, 2018) (same); United States v. Flotron, No. 17-

cr-220 (JAM), ECF No. 32 (D. Conn. Nov. 2, 2017) (same).

      6.     WHEREFORE, the Government respectfully requests that, under

18 U.S.C. § 3771(d)(2), the Court authorize the Government to maintain a website as

a reasonable alternative procedure for notifying crime victims in this case.

DATE: June 12, 2019

                                               Respectfully submitted,

                                               ROBERT A. ZINK
                                               Acting Chief, Fraud Section
                                               Criminal Division


                                       By:     /s/ Michael T. O’Neill
                                               Michael T. O’Neill
                                               Trial Attorney
                                               U.S. Department of Justice
                                               1400 New York Avenue, NW
                                               Washington, D.C. 20005
                                               (202) 616-1545
                                               Michael.t.oneill@usdoj.gov




                                         -4-
    Case: 1:15-cr-00075 Document #: 101 Filed: 06/12/19 Page 5 of 5 PageID #:477



                             CERTIFICATE OF SERVICE

       I, Michael T. O’Neill, hereby certify that on June 12, 2019, I caused the

foregoing Government’s Unopposed Motion to Authorize Alternative Victim

Notifications Procedures to be electronically filed with the Clerk of Court by using

the Court’s electronic CM/ECF filing system, which will automatically send a notice

of electronic filing to all parties.

                                             /s/ Michael T. O’Neill
                                             Michael T. O’Neill
                                             Trial Attorney
                                             U.S. Department of Justice
